Citation Nr: 1307849	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  00-24 489A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as a major depressive disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to September 1975.

This case before the Board of Veterans' Appeals  (Board) arises from a February 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for a major depressive disorder.  The Veteran testified before the Board at a hearing held at the RO.

In November 2003, the Board remanded the claim for service connection for a major depressive disorder for further development.  In May 2007, the Board issued a decision that denied service connection.  The appellant appealed that May 2007 Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a December 2008 Order, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in accordance with the Joint Motion.  In August 2009 the Board remanded the claim for additional development.  

This matter also arises from an August 2007 rating decision that denied service connection for hepatitis C. 

In September 2011, the Board issued a decision that denied service connection for both issues listed on the title page.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In a July 2012 order, the Court vacated the Board's decision and remanded the claims to the Board for action consistent with the terms of the Joint Motion.  


FINDINGS OF FACT

On February 22, 2013, the Board received notification that the Veteran died in December 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died after the Court vacated the Board's September 2011 decision that denied his claims for service connection for an acquired psychiatric disability, claimed as a major depressive disorder, and for hepatitis C.   As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in that provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  VA will issue regulations governing the rules and procedures for substitution upon death.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.  


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


